                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FAYE VADEN, et al.,                                  Case No. 19-cv-01846-HSG
                                   8                     Plaintiffs,                          ORDER SETTING HEARING ON
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.
                                                                                              Re: Dkt. No. 43
                                  10     LINN STAR TRANSFER, INC., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to withdraw as counsel for Plaintiffs Faye Vaden and

                                  14   Alma Jackson, filed by Mr. David Ratner. See Dkt. No. 32. On October 9, 2019, the Court issued

                                  15   an order to show cause why (1) the motion to withdraw should not be denied for failure to obtain

                                  16   client consent and to avoid reasonably foreseeable prejudice to his clients from his withdrawal;

                                  17   and why (2) Mr. Ratner should not be sanctioned for failing to appear at the October 8, 2019,
                                       hearing while still counsel of record for Plaintiffs in this matter. See Dkt. No. 43. In response,
                                  18
                                       Mr. Ratner explained that he has since obtained client consent for his withdrawal, although he
                                  19
                                       does not yet have a signed document to this effect. See Dkt. No. 45.
                                  20
                                              The California Rules of Professional Conduct provide limited grounds under which a
                                  21
                                       lawyer may withdraw from representing a client. See California Rules of Professional Conduct
                                  22
                                       1.16(b). And even if a client “knowingly[] and freely assents to termination of the representation,”
                                  23
                                       counsel must still “take[] reasonable[] steps to avoid reasonably[] foreseeable prejudice to the
                                  24
                                       rights of the client . . . .” Id. at Rule 1.16(b)(6), (d). Additionally, under the Civil Local Rules
                                  25
                                       “[c]ounsel may not withdraw from an action until relieved by order of Court . . . .” See Civil L.R.
                                  26
                                       11-5(a). As the Court indicated in its order to show cause, the Court remains concerned that
                                  27
                                       Plaintiffs’ counsel may have not ensured that their clients will not be prejudiced as a result of Mr.
                                  28
                                   1   Ratner’s withdrawal.

                                   2          Accordingly, the Court SETS a hearing on the order to show cause on October 22, 2019, at

                                   3   2:00 p.m. Both Ms. Chau and Mr. Ratner shall attend the hearing in person. The Court further

                                   4   DIRECTS Mr. Ratner to bring with him the signed consent order granting substitution of attorney

                                   5   (form AO154) or another signed statement indicating that his clients consent to his withdrawal.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 10/16/2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
